DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 12 October 2022.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 8-10] with respect to rejection of claims 1, 8, and 15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on page 10 Applicants argue that prior art of record fails to teach “group identifier for the group of terminals that have permissions to access the cell… group identifier of the terminal”.
Based on the new context of claim 1, in view of the amended limitations, it is now recited the interaction between a network device and a terminal. In this interaction, the terminal is determined to be granted access to a network under the control of the network device. Said granted access is communicated through a message 3 which contains the identifier the identity of the terminal.
Hence, the combination of newly incorporated references, Zhang and Jen, teaches the limitations as currently recited.
For the argued limitations, Jen discloses a general communication system 1200 [Fig. 12] where it is known that each of the UE’s communicates with the network device, thus transmitting/receiving the ID for the group of terminals, including the group ID for the terminal [Paragraphs 32, 52-53]. On the other hand, Zhang teaches the core limitations of claim 1, where the disclosed communication system comprises a UE conveys a random access preamble in response to a random access response information sent by the network device, including a RNTI which is a list of IDs for expected and authorized terminals [Figs. 1-3 | Paragraphs 6-7, 12-15, 22, 25, 27, 59-60].

Regarding claims 8 and 15, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected under on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 3, 5, 8, 12, 15, 17, 19 have been amended. Thus, claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent Application Publication No. 2020/0029367) in view of Jen et al. (US Patent Application Publication No. 2020/0169966).

Regarding claim 1, Zhang teaches a network access method (Figs. 1-3), wherein the method comprises:
sending, by an access network device, an access list of a cell, wherein the access list of the cell comprises a group identifier for a [(network device sending a RNTI to expected terminals, where the RNTI is a list comprising the expected terminals [Paragraphs 6-7, 12-15, 22, 25, 27, 59-60]);
sending, by the access network device, random access response information (step 320 in Fig. 3) in response to a random access preamble sent by a terminal (step 310 in Fig. 3),
in response to the random access response information sent by the access network device, receiving, by the access network device, a message 3 sent by the terminal (step 330 in Fig. 3), [
determining, by the access network device based on whether the group identifier of the terminal exists in the access list of the cell, whether the terminal has permission to access the cell (the terminal comprised in the list is then granted access to the network [Abstract | Paragraphs 6-7, 12-15, 22, 25, 27, 59-60]).
However, Zhang does not explicitly mention group of [terminals]… wherein the message 3 comprises a group identifier of the terminal.
Jen teaches, in a similar field of endeavor of communication systems, the following:
group of [terminals]… wherein the message 3 comprises a group identifier of the terminal (it is disclosed a general communication system 1200 [Fig. 12] where it is known that each of the UE’s communicates with the network device, thus transmitting/receiving the ID for the group of terminals, including the group ID for the terminal [Paragraphs 32, 52-53]. Hence, a person having ordinary skills in the art would recognize that the group of terminals are being considered in the provided list from the network device, as well as that the message 3 in Zhang comprises group identifier).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Zhang) by providing ID of the terminal and group of terminals (as taught by Jen) for the purpose of properly identifying the content of message 3 (Jen – Paragraph 6).

Regarding claim 2, Zhang further teaches the network access method according to claim 1, wherein the method further comprises: sending, by the access network device, common configuration information (RNTI providing configuration information [Paragraphs 14, 60]), wherein the common configuration information indicates common configuration parameters of a working group (the RNTI configuring parameters for the expected terminals [Paragraphs 14, 60]), the common configuration information carries a group radio network temporary identifier (RNTI) ([Paragraphs 14, 60]), there is a correspondence between the group RNTI and a group identifier of the working group (RNTI corresponding to temporary identifier [Paragraphs 14, 60]), and the working group comprises at least one terminal (the group of identifiers being related to the UE [Paragraphs 14, 60]).

Regarding claims 8-9, these claims are rejected as applied to claims 1-2.
Regarding claims 15-16, these claims are rejected as applied to claims 1-2.

Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent Application Publication No. 2020/0029367) in view of Jen et al. (US Patent Application Publication No. 2020/0169966) and further in view of Chang et al. (US Patent Application Publication No. 2020/0169966).

Regarding claim 3, the combination of Zhang and Jen teaches all the limitations recited in claim 1.
However, the combination of Zhang and Jen does not explicitly mention wherein the method further comprises: sending, by the access network device, MAC address of the terminal to a target control node, wherein the target control node is a control node that manages the terminal; and sending, by the access network device, a MAC address of the target control node to the terminal.
Chang teaches, in a similar field of endeavor of communication systems, the following:
wherein the method further comprises: sending, by the access network device, the MAC address of the terminal to a target control node (control channel being sent in the msg3 with MAC address [Paragraph 150]), wherein the target control node is a control node that manages the terminal (PHR from the control channel being used for enabling/managing the UE [Paragraph 138]); and sending, by the access network device, a MAC address of the target control node to the terminal (then, the PHR being sent on the MAC transmission [Paragraph 140]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Zhang) by providing ID of the terminal and group of terminals (as taught by Jen) by using MAC (as taught by Chang) for the purpose of obtaining enhancing power for feedback between stations (Chang – Paragraph 3).

Regarding claim 4, Chang further teaches the network access method according to claim 3, wherein the method further comprises: sending, by the access network device to the terminal, logical channel identifiers corresponding to at least two target control nodes; or allocating, by the access network device, at least two RNTIs to the terminal, wherein each of the at least two RNTIs corresponds to one target control node (different values of logical channels, LCID, are thus used for identifying control nodes [Paragraphs 26, 195, 287]).

Regarding claims 10-11, these claims are rejected as applied to claims 3-4.
Regarding claims 17-18, these claims are rejected as applied to claims 3-4.

Claims 5-7, 12-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent Application Publication No. 2020/0029367) in view of Jen et al. (US Patent Application Publication No. 2020/0169966) and further in view of Ding et al. (US Patent Application Publication No. 2014/0376536).

Regarding claim 5, the combination of Zhang and Jen teaches all the limitations recited in claim 1.
However, the combination of Zhang and Jen does not explicitly mention obtaining, by the access network device, a MAC address of the terminal and a MAC address of a control node; and generating, by the access network device, a context list, wherein the context list comprises a correspondence between the MAC address of the terminal and a context identifier, and a correspondence between the MAC address of the control node and a context identifier.
Ding teaches, in a similar field of endeavor of communication systems, the following:
obtaining, by the access network device, the MAC address of the terminal and a MAC address of a control node; and generating, by the access network device, a context list, wherein the context list comprises a correspondence between the MAC address of the terminal and a context identifier, and a correspondence between the MAC address of the control node and a context identifier (list of paged STA is provided so that MAC addresses identify the correspondence interaction between the terminal/network and the identifiers [Paragraphs 73, 75, 77, 87]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Zhang) by providing ID of the terminal and group of terminals (as taught by Jen) by using MAC (as taught by Ding) for the purpose of successfully accessing the network (Ding – Paragraph 6).

Regarding claim 6, the combination of Zhang and Jen teaches all the limitations recited in claim 1.
However, the combination of Zhang and Jen does not explicitly mention obtaining, by the access network device, a context list from a core network element, wherein the context list comprises a correspondence between a MAC address and a context identifier.
Ding teaches, in a similar field of endeavor of communication systems, the following:
obtaining, by the access network device, a context list from a core network element, wherein the context list comprises a correspondence between a MAC address and a context identifier (correlation between MAC address and an identifier is obtained based on list [Paragraphs 42-43, 68, 73, 75]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Zhang) by providing ID of the terminal and group of terminals (as taught by Jen) by using MAC (as taught by Ding) for the purpose of successfully accessing the network (Ding – Paragraph 6).

Regarding claim 7, the combination of Zhang and Jen teaches all the limitations recited in claim 1.
However, the combination of Zhang and Jen does not explicitly mention extracting, by the access network device, data of a preset quantity of bytes from a payload of an Ethernet data frame; and sending, by the access network device, the data of the preset quantity of bytes to the terminal.
Ding teaches, in a similar field of endeavor of communication systems, the following:
extracting, by the access network device, data of a preset quantity of bytes from a payload of an Ethernet data frame; and sending, by the access network device, the data of the preset quantity of bytes to the terminal (as in Fig. 5, MAC, comprising plurality of bytes, is broadcasted to terminal [Paragraphs 71-72]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Zhang) by providing ID of the terminal and group of terminals (as taught by Jen) by using MAC (as taught by Ding) for the purpose of successfully accessing the network (Ding – Paragraph 6).

Regarding claims 12-14, these claims are rejected as applied to claims 5-7.
Regarding claims 19-20, these claims are rejected as applied to claims 5-6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633